Citation Nr: 0031330	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES
Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, and co-worker 


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to October 
1969.  He served in Vietnam, and was awarded the Purple Heart 
Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Salt Lake City, Utah, Department of 
Veterans Affairs (VA) Regional Office (RO).  In a decision 
dated in August 1998, the Board denied entitlement to service 
connection for bilateral hearing loss, and remanded the issue 
of entitlement to service connection for tinnitus to the RO 
for additional development.  

In a rating decision dated in August 1999, the RO granted 
service connection for tinnitus.  That decision is considered 
to be a full grant of the benefit sought as to that issue.  
Grantham v. Brown, 114 F .3d 1156 (1997).

The veteran appealed the Board's denial of service connection 
for bilateral hearing loss to the United States Court of 
Appeals for Veterans Claims (Court), which, in an order dated 
in January 2000, granted a Joint Motion for Remand vacated 
the Board's decision and returned the matter.  The Board had 
denied the claim as not well grounded because there was no 
competent evidence of a nexus between current hearing loss 
and service.  The joint motion directed that the Board 
provide additional reasons and bases for its decision.

Subsequent to the joint motion the law regarding the 
adjudication of claims was substantially changed.

The new law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  The law 
further states that whenever the Secretary attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.

The new law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.  

In an opinion submitted subsequent to the Board's previous 
decision, a private physician reported an opinion that the 
veteran's hearing loss was secondary to noise exposure in 
service.  Prior opinions were unclear as to the etiology of 
the veteran's hearing loss.

The veteran was provided a VA audiology examination in August 
1999.  The examiner diagnosed moderate to profound high 
frequency hearing loss, but did not provide an opinion as to 
the etiology of the hearing loss.  VA regulations provide 
that where "diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (1996); see 38 C.F.R. § 19.9 (1996).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hearing loss.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
These efforts should include attempts to 
secure all pertinent records from the 
veteran's post-service employers, and 
records of pertinent treatment reported 
by any private medical professional.

2.  The RO should request that the 
examiner who conducted the August 1999 
examination, provide an opinion as to the 
likely etiology of the bilateral hearing 
loss identified on that examination.  Any 
indicated additional examinations should 
be provided.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with his opinion.

The examiner should then provide an 
opinion as to whether the veteran's 
current hearing loss disability is at 
least as likely as not due to noise 
exposure during service as opposed to 
post service.  A complete rationale for 
any opinion expressed must be provided.  
If the examiner is unavailable or 
otherwise unable to provide the requested 
opinion, the veteran should be afforded a 
new examination in order to obtain the 
necessary opinion.

3.  After undertaking any development 
deemed necessary, in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss in accordance with current laws and 
regulations and ensure that all notices 
required by such law and regulation have 
been provided.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that any examination 
requested in accordance with this remand is deemed necessary 
to evaluate his claim, and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


